— In an action to recover damages for intentional infliction of severe emotional distress, plaintiff appeals from an order of the Supreme Court, Suffolk County (Jones, J.), dated June 18, 1982, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action. Order reversed, on the law, with costs, and defendant’s motion denied. A cause of action for intentional infliction of severe emotional distress is actionable per se and need not allege special damages (Long v Beneficial Fin. Co., 39 AD2d 11,14; Halio v Lurie, 15 AD2d 62, 65). Lazer, J. P., Mangano, Niehoff and Boyers, JJ., concur.